internal_revenue_service number release date index number ------------------------------------------------------------ --------------- ----------------------------------------------- --------------------------------------- ----------------------------- in re ---------------------------------------------------- ----------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number --------------------- refer reply to cc eee eb qp1 plr-129901-18 date august legend company ----------------------------------------------- plan trust debt year --------------------------------------------------------------------- ------------------------------------------------------------------------------------- --------------------------------------------------------- ------- dear ---------------- this letter responds to your request dated date as supplemented by correspondence dated date and date submitted on your behalf by your authorized representative requesting a private_letter_ruling on whether the proposed transactions described below will give rise to tax-deductible contributions as provided under sec_404 of the internal_revenue_code_of_1986 as amended the code facts you and your authorized representative represented the following facts under penalty of perjury in your letter of date the company provides insurance products and financial services and uses a calendar_year accounting_period and the accrual_method of accounting for federal_income_tax purposes the company maintains the plan for the benefit of its employees the plan is a single-employer defined benefit pension_plan that meets the qualification requirements of sec_401 and holds assets in a qualified_trust that meets plr-129901-18 the requirements of sec_501 the plan uses a calendar_year plan_year the assets of the plan are held in the trust the debt is various investment-grade debt securities issued by the company that are readily traded on an established_securities_market the company intends to acquire the debt in the market and then contribute it to the trust the debt will have an interest rate greater than the long-term applicable_federal_rate in effect on the date of contribution and will not have any unusual or atypical features such as embedded options or conversion features prior to redemption only interest payments will be made with respect to the debt and at maturity the entire principal will be repaid the debt can be redeemed early by lump-sum payment this lump sum payment is calculated as the present_value of the sum of the principal_amount and the remaining interest coupon payments discounted at the interest rate for the us treasury security having a maturity comparable to the remaining term of the security being redeemed plus an adjustment of between and basis points further in the final months prior to the maturity of the debt the debt can be redeemed pincite of principal immediately pursuant to a cleanup call once held by the plan there are no restrictions or conditions on what the trustee of the trust may do with the debt the trustee may sell or otherwise transfer all or part of the debt securities the company will make payments in cash in accordance with the terms of the debt accordingly in addition to interest payments the plan will receive cash or a cash_equivalent on the debt when principal payments are made on the debt if the debt is redeemed by the company which could be done at a date prior to maturity or if the debt is transferred from the trust to a third party for consideration the debt will satisfy the requirements to be treated as a marketable obligation under sec_407 of the employee_retirement_income_security_act_of_1974 as amended erisa it is intended that the contribution of the debt would not constitute a prohibited_transaction by reason of satisfying the exemption for a plan’s acquisition of qualifying employer_securities rulings requested you have requested that we issue the following rulings upon payment of principal in cash by the company pursuant to the terms of the debt whether at maturity in prepayment or in repurchase of the debt by the this ruling does not express an opinion on whether the transaction constitutes a prohibited_transaction whether a transaction is a prohibited_transaction is within the jurisdiction of the department of labor you have stated that no ruling is requested with respect to the deductibility of interest payments on the debt plr-129901-18 company pursuant to the right of early redemption the payment or prepayment is deductible by the company in the taxable_year in which it is made or deemed to be made pursuant to sec_404 subject_to the limits of sec_404 the cash or cash_equivalent proceeds received by the plan from a transfer or sale of the debt to a party not in a controlled_group with the company or otherwise affiliated with the company pursuant to sec_414 c m and o will be treated as a contribution by the company to the trust and the amount of the contribution equal to the amount of the transfer proceeds is deductible by the company in the taxable_year in which the transfer is made or deemed to be made pursuant to sec_404 subject_to the limits of sec_404 law chapter of subtitle a of the code permits an employer to deduct certain expenses from income for a taxable_year for example sec_162 permits an employer to claim a deduction on its federal_income_tax return for a taxable_year for ordinary and necessary expenses such as compensation paid_or_incurred during that taxable_year in carrying on the employer’s trade_or_business sec_404 provides rules regarding the deductibility of deferred_compensation including employer contributions made to the trust of a defined benefit pension_plan that is qualified under sec_401 pursuant to sec_404 if contributions are paid_by an employer to the trust of a pension_plan then those contributions are not deductible under sec_162 or any other provision of chapter of subtitle a instead employer contributions made to the pension_trust are deductible under sec_404 subject_to the limits set forth in sec_404 as to the amounts deductible in any year but only if they would otherwise be deductible under sec_162 or another provision of chapter of subtitle a see also sec_1_162-10 of the income_tax regulations sec_404 provides rules regarding the deductibility of contributions with respect to a qualified_pension plan pursuant to sec_404 contributions paid_by an employer to the trust of a qualified defined benefit pension_plan are deductible in the employer’s taxable_year when paid if that taxable_year ends within or with a taxable_year of the trust subject_to the applicable limits sec_404 provides that for purposes of sec_404 a taxpayer is deemed to have made a payment on the last day of the preceding_taxable_year if the payment is on account of such taxable_year and is made not later than the time prescribed by law for filing the return for that taxable_year including extensions sec_1_404_a_-1 provides deductions under sec_404 are generally allowable only for the year in which the contribution is paid regardless of the fact that the taxpayer may make his returns on the accrual_method of accounting exceptions plr-129901-18 are made as provided by sec_404 in the case of payments made by a taxpayer on the accrual_method of accounting not later than the time prescribed by law for filing the return for the taxable_year of accrual including extensions thereof this latter provision is intended to permit a taxpayer on the accrual_method to deduct such accrued contribution or compensation in the year of accrual provided payment is actually made not later than the time prescribed by law for filing the return for the taxable_year of accrual including extensions thereof sec_404 provides the deductible limit for contributions with respect to a single- employer defined benefit pension_plan in the case of such a plan sec_404 provides that the deductible limit for any taxable_year is equal to the greater of a the sum of the amounts determined under sec_404 with respect to each plan_year ending with or within the taxable_year or b the sum of the minimum required contributions under sec_430 for those plan years the amount determined under sec_404 for any plan_year is equal to the excess if any of i the sum of i the funding target for the plan_year ii the target_normal_cost for the plan_year and iii the cushion amount for the plan_year over ii the value determined under sec_430 of the plan’s assets that are held by the plan as of the valuation_date for the plan_year sec_404 provides that any term used in sec_404 that is also used in sec_430 shall have the same meaning as under sec_430 sec_430 provides that the term plan_sponsor includes any member of the plan sponsor’s controlled_group as defined in sec_412 sec_412 provides that the term controlled_group means any group treated as a single employer under sec_414 c m or o in 429_us_569 the supreme court held that an accrual-basis corporate taxpayer in delivering its fully secured promissory demand note to the trustees of its qualified employees’ profit-sharing_trust is not entitled to a deduction under sec_404 for the taxable_year in which the note is contributed because the note did not constitute actual payment under sec_404 the court stated the statutory terms paid and payment coupled with the grace period and the legislative history’s reference to paid and actually paid demonstrate that regardless of the method_of_accounting all taxpayers must pay out cash or its equivalent by the end of the grace period in order to qualify for the sec_404 deduction this accords also with the apparent policy behind the statutory provision namely that an objective outlay-of-assets test would insure the integrity of the employees’ plan and insure the full advantage of any contribution which entitles the employer to a tax_benefit don e williams pincite plr-129901-18 the court further noted t he taxpayer argues that because its notes are acknowledged to have had value it is entitled to a deduction equal to that value it is suggested that such a note would qualify as income to a seller-recipient whatever the situation might be with respect to the recipient the note for the maker even though fully secured is still only his promise to pay it does not in itself constitute an outlay of cash or other_property id pincite analysis ruling_request you have represented that the company will make payments in cash in accordance with the terms of the debt you have further represented that the trust will receive cash or a cash_equivalent on the debt when principal payments are made or if the debt is redeemed by the company prior to maturity the debt itself is only the company’s promise to pay and does not represent the paying out or reduction of the company’s assets consequently the contribution of the debt securities themselves is not a contribution paid to the trust within the meaning of sec_404 sec_1_404_a_-1 or don e williams and the company may not claim a deduction for the contribution of the debt for the company’s taxable_year for which the contribution is made however if a payment of principal made pursuant to the terms of the debt satisfies the objective outlay-of-assets test under don e williams then the payment is deductible by the company under sec_404 as a contribution for the taxable_year in which the payment is made or deemed to be made pursuant to sec_404 in the case of a contribution made on account of the employer’s prior taxable_year subject_to the applicable limits and other requirements of sec_404 and any other applicable code provisions such as the capitalization requirements of sec_263a this analysis applies to a payment by the company of principal in the form of unrestricted cash or a cash_equivalent whether upon maturity prepayment or repurchase made pursuant to the terms of the debt ruling_request pursuant to sec_404 and the objective outlay-of-assets test of don e williams employer contributions to the trust of a qualified_plan are deductible for the employer’s taxable_year ending within or with the plan_year in which the contribution is actually paid or deemed to be paid pursuant to sec_404 in the case of a contribution made on account of the employer’s prior taxable_year subject_to the applicable limits plr-129901-18 you have represented that once held by the trust there are no restrictions or conditions on what the trust may do with the debt and the plan’s fiduciaries may sell or otherwise transfer all or part of the debt however they deem suitable for the plan’s purposes you have further represented that aside from interest payments the trust will receive cash or a cash_equivalent on the debt when the debt is transferred at the direction of a plan fiduciary to a third party for consideration you have requested that the cash or cash_equivalent proceeds received by the plan from a transfer or sale of the debt to a party not in a controlled_group with the company or otherwise affiliated with the company pursuant to sec_414 c m and o referred to in this letter_ruling as an unrelated third party will be treated as a contribution by the company to the trust and the amount of the contribution equal to the amount of the transfer proceeds is deductible by the company for the taxable_year in which the transfer is made or deemed to be made pursuant to sec_404 subject_to the limits of sec_404 this approach is consistent with the objective outlay-of-assets test which as the supreme court in don e williams explained is intended to ensure the integrity of the employees’ plan and the full advantage of any contribution that entitles the employer to a tax_benefit here when the debt is transferred to an unrelated third party and that unrelated third party pays the proceeds to the trust the trust will obtain the full advantage of the contribution that entitles the company to a tax_benefit any cash or cash_equivalent proceeds received by the trust from a transfer or sale of the debt to an unrelated third party will be treated as a contribution by the company to the trust for purposes of the requirement under sec_404 that a contribution actually be paid as determined in accordance with the objective outlay-of-assets test under don e williams accordingly such a contribution equal to the amount of the proceeds from the transfer or sale to an unrelated third party is deductible by the company for the taxable_year in which the transfer is made or deemed to be made pursuant to sec_404 subject_to the applicable limits and other requirements of sec_404 and any other applicable code provisions such as the capitalization requirements of sec_263a except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the code or title of erisa in particular no opinion is expressed regarding the deductibility of interest payments made pursuant to the terms of the debt or whether part or all of the contributions to the trust must be capitalized under sec_263a the rulings contained in this letter are based upon information and representations submitted by company and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2019_1 2019_1_irb_1 b plr-129901-18 this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2019_1 sec_11 pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representatives this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely linda s f marshall senior counsel qualified_plans branch office of the associate chief_counsel employee_benefits exempt_organizations and employment_taxes cc
